The opinion of the court was delivered, March 8th 1869, by
Thompson, C. J.
We are not apprised of the grounds upon which the court below reversed the proceedings had before the alderman in this case, and hence we are driven to notice the principal exceptions made to the magistrate’s record below, in order to determine whether it is defective for any of the reasons assigned.
First, then, it was no • reason why the plaintiff should not repossess himself of the premises because he chose to add to his name the word agent, in executing the lease. He disclosed no principal as owner, and no other than he appeared to be owner. The defendant’s tenure was under him as such owner, and he .has no right to controvert a title under which he has entered and paid rent. The same objection in principle was made in Snyder v. Carfrey, 4 P. F. Smith 90, where the lessor executed the lease as trustee without disclosing his cestui que trust. Woodward, C. J., in delivering the opinion of the court, overruling the objec*494tion, said, if the lessor “ as trustee was in the possession of the premises, and as trustee leased them, why might he not have legal proceedings as trustee to recover them?” In Holt v. Martin, 1 P. F. Smith 499, a lessor was attempted to be resisted on precisely the objection made here, that the lease was signed with the addition of the word agent. In fact that was a stronger ease than this; for it was proposed to be shown that the lessor was agent for certain parties owners, who had revoked his agency 'and continued the lease. But such a defence was held to controvert the rule that the tenant shall not dispute his landlord’s title, and was overruled. His calling himself agent was not an admission of title, as was said by my brother Agnew, in the persons it was proposed to prove were the owners, the proposition was directly to attack the lessor’s title. These cases conclusively show that there is no force in this objection made below and here.
2. The next exception below was disproved by the finding of the magistrate. That explicitly finds a letting for the term of one year, fully ended before process issued. The testimony on which the finding was based is not before us, nor could it be in the way the case has been brought up. The certiorari from the court below to the’ alderman brought up nothing but his record. The defendant took that remedy in preference to an appeal. The consequence of Which is, that the evidence was not before the court below, nor here. We must therefore presume that the defendant’s evidence of a new lease, by the acceptance of rent on the part of the landlord, was legally disproved. It appears by the record that he obtained a continuance in order to show that the date of the receipt was a mistake — that the rent mentioned was received for the month of December, the last month of the term, and not for January, the beginning of a new^term. We must presume this proved, because the finding is that the tenure was fully ended. We have no power to say the finding of this fact was not accurate, for we have no means to judge of it, there being no testimony before us.
3. There is nothing in the objection that the date of the notice to quit is not given, the fact being found and so stated in the record of the alderman, and that it was given more than three months before the end of the term. We must presume that this was proved by competent evidence.
4. The judgment is quite sufficiently explicit against the defendant for the premises, and for damages and costs. The clerical error in using the word “premises,” instead of “ defendant,” where it occurs in one place in the record is patent, and could not mislead or injure the defendant in the least. It would be a reproach to the law to defeat a party of his rights on such an objection. The records of- magistrates are not to be overthrown by such criticisms.
*4955. Taking the record as our guide, we must also presume that a claim of damages was made before the alderman. It is allowed by him. It would be strange if such a claim was not made, when at the date of the judgment there had been a holding over nearly three months. The record is conclusive against the objection here.
6. The objection that the alderman has not set forth what the testimony was, on the material points necessary to be established by the plaintiff in order to entitle him to recover, is without merit. The record of the'alderman is an inquest of facts, resulting in a judgment, and like other inquests, the testimony is never set out in the finding. We need not enlarge on this or the other objections made below. Suffice it, we think them untenable. We must therefore reverse the judgment of the court below, and affirm the judgment of the alderman at the costs of the defendant below and here.
And now, March 8th 1869, it is ordered accordingly